| MURRAY, J.,
concurs with reasons.
The trial court erred in denying the City of New Orleans’ motion to strike the jury as to Officer Hessler. The plaintiffs, in their petition, allege that Officer Hessler was at all pertinent times acting in the *122course and scope of his employment with the New Orleans Police Department. As such, the jurisprudence holds that it is improper to have a jury try the plaintiffs’ claim against Officer Hessler. Given that the Louisiana Supreme Court’s decision to remand this matter was apparently intended to give this court an opportunity to correct this legal error on supervisory writ, I respectfully concur in the result.